Citation Nr: 9909207	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  95-14 190A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel

INTRODUCTION

The veteran served on active duty in the Army from March 1965 
to January 1968, with subsequent service in the Army Reserve 
and National Guard.

This case comes to the Board of Veterans' Appeals (Board) 
from a January 1995 RO decision which denied service 
connection for PTSD.  A personal hearing was held before an 
RO hearing officer in July 1995.  In January 1998, the Board 
remanded the case to the RO for further evidentiary 
development.  The case was returned to the Board in February 
1999.


REMAND

The veteran contends he has PTSD, which is attributable to 
traumatic experiences while serving in Vietnam.  His service 
personnel records show that he served in Vietnam as an 
inventory clerk (ammunition storage specialist).  His service 
records do not indicate that he engaged in combat.

The veteran's claim for service connection for PTSD is well 
grounded, meaning not inherently implausible, and the file 
indicates there is a further VA duty to assist him in 
developing facts pertinent to the claim.  38 U.S.C.A. § 
5107(a) (West 1991); 38 C.F.R. §§ 3.103(a), 3.159 (1996); 
Gaines v. West, 11 Vet.App. 353 (1998).

Post-service medical records show that the veteran has been 
diagnosed with PTSD.

As noted in the prior Board remand, in December 1994 the 
National Personnel Records Center (NPRC) provided a copy of 
the veteran's DA Form 20 which appears to have been created 
subsequent to his 1965-1968  active duty service, and relates 
primarily to his National Guard service.  The RO subsequently 
contacted the NPRC and requested a complete copy of this 
form, and in February 1998 the NPRC replied with another copy 
of the veteran's DA Form 20 which does not contain details of 
his 1965-1968 active duty service.  A DA Form 20 from the 
veteran's active duty (including Vietnam service) is vital to 
the adjudication of this claim.  In this regard, the Board 
notes that by a letter dated in September 1998, the U.S. 
Armed Services Center for Research of Unit Records (USASCRUR) 
indicated that verification of the veteran's alleged 
stressors could not be conducted without such form. As such, 
another remand is required for the RO to obtain the veteran's 
DA Form 20 from his period of active duty, as well as any 
additional service personnel records from that period.  
Stegall v. West, 11 Vet. App. 268 (1998).

Therefore, the case is REMANDED to the RO for the following 
development:

1.  The RO should obtain, from the NPRC 
(or any other indicated service 
department office), all additional 
service personnel records of the veteran, 
including but not limited to DA Form 20 
from his 1965-1968 active duty.  All 
records obtained should be associated 
with the veteran's claims file.  

2.  The RO should forward the veteran's 
statements of alleged service stressors 
(along with complete copies of his 
service personnel records and any other 
relevant evidence) to the USASCRUR, and 
request that organization investigate and 
attempt to verify the alleged stressors.

3.  Thereafter, the RO should review the 
claim for service connection for PTSD.  
If the claim remains denied, then a 
supplemental statement of the case should 
be issued to the veteran and his 
representative, and they should be given 
an opportunity to respond.  Then, the 
case should be returned to the Board for 
further appellate review.

		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).








- 2 -


